Citation Nr: 1514400	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection hypertension, secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Veteran revoked the power of attorney then of record in favor of Disabled American Veterans.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities, secondary to service-connected type II diabetes mellitus.  
At the hearing, the Veteran testified to having tingling and stinging sensations in his upper and lower extremities, and that he was told that it could be related to his nerves.  Although the August 2010 VA report of examination notes no secondary neurologic impairment, in a March 2009 addendum to a February 2009 VA examination report, it was noted that even though the Veteran did not have electrodiagnostic evidence of peripheral neuropathy, the test was limited to testing large myelinated fibers and that the small unmyelinated fibers may be affected and not be detectable by nerve conduction velocity (NCV) testing.  In view of the evidence and the Veteran's assertions that he continues to experience these symptoms, coupled with passage of over four years since the December 2010 VA examination, a new VA examination is warranted with respect to service connection for peripheral neuropathy of the upper and lower extremities.  

The Veteran further testified that medication for control of his hypertension was not required until after he was diagnosed with diabetes mellitus.  Although the August 2010 VA examiner concluded that the Veteran's hypertension is not aggravated by type II diabetes mellitus, the opinion does not address the Veteran's lay assertions regarding the disability increasing to the point of needing medication only after the diagnosis of diabetes mellitus.  Moreover, the VA examiner simply stated that hypertension was not aggravated by diabetes mellitus and did not provide a rationale for this opinion.  

In addition, the Board is required to consider all potential theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  A March 2012 rating decision reflects that service connection was granted for posttraumatic stress disorder.  An August 2013 VA examination report reflects Axis III entries to include hypertension, indicating a possible relationship between the now service-connected PTSD and hypertension.  As such, an opinion is needed with respect to whether hypertension is caused or aggravated by service-connected PTSD.  

In addition, and although the report of examination notes the Veteran's erectile dysfunction was not a complication of diabetes because its onset predated the diagnosis of diabetes, the Veteran provided sworn testimony that he did not experience erectile dysfunction until after diabetes was diagnosed.  Resolving doubt in the Veteran's favor, a new VA examination that takes in to the account his competent statements is warranted.  Additionally, the current opinion is inadequate because it does not address whether the diabetes mellitus aggravated erectile dysfunction.

Prior to the examinations, any outstanding records of pertinent medical treatment, to include records from the San Antonio Military Medical Center in Fort Sam Houston, Texas, must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from the San Antonio Military Medical Center in Fort Sam Houston, as well as any other treatment records the Veteran identifies that have not been associated with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is caused by or aggravated by service-connected type II diabetes mellitus or PTSD.  In rendering the opinion, the Veteran's statements as to onset must be addressed, including his allegation that medication to treat hypertension was not required until after he was diagnosed with diabetes mellitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of hypertension by either service-connected PTSD or diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of hypertension prior to aggravation by either the service-connected PTSD or diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA peripheral neuropathy examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  The examiner must indicate whether the Veteran meets the criteria for a diagnosis of peripheral neuropathy.

If peripheral neuropathy is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the upper or lower extremities is caused by or aggravated by service-connected type II diabetes mellitus.  

In rendering the opinion, the Veteran's statements as to onset and the March 2009 VA addendum opinion must be addressed.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of peripheral neuropathy by diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of peripheral neuropathy prior to aggravation by the service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA erectile dysfunction examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is caused by or aggravated by service-connected type II diabetes mellitus.  In rendering the opinion, the Veteran's statements as to onset of erectile dysfunction must be addressed.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of erectile dysfunction by diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of erectile dysfunction prior to aggravation by diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




